Case 5:18-cv-00066-MFU-JCH Document 709-7 Filed 08/01/21 Page 1 of 11 Pageid#:
                                  18474




                  EXHIBIT G
Case 5:18-cv-00066-MFU-JCH Document 709-7 Filed 08/01/21 Page 2 of 11 Pageid#:
                                  18475
Case 5:18-cv-00066-MFU-JCH Document 709-7 Filed 08/01/21 Page 3 of 11 Pageid#:
                                  18476
Case 5:18-cv-00066-MFU-JCH Document 709-7 Filed 08/01/21 Page 4 of 11 Pageid#:
                                  18477
Case 5:18-cv-00066-MFU-JCH Document 709-7 Filed 08/01/21 Page 5 of 11 Pageid#:
                                  18478
Case 5:18-cv-00066-MFU-JCH Document 709-7 Filed 08/01/21 Page 6 of 11 Pageid#:
                                  18479
Case 5:18-cv-00066-MFU-JCH Document 709-7 Filed 08/01/21 Page 7 of 11 Pageid#:
                                  18480
Case 5:18-cv-00066-MFU-JCH Document 709-7 Filed 08/01/21 Page 8 of 11 Pageid#:
                                  18481
Case 5:18-cv-00066-MFU-JCH Document 709-7 Filed 08/01/21 Page 9 of 11 Pageid#:
                                  18482
Case 5:18-cv-00066-MFU-JCH Document 709-7 Filed 08/01/21 Page 10 of 11 Pageid#:
                                   18483
Case 5:18-cv-00066-MFU-JCH Document 709-7 Filed 08/01/21 Page 11 of 11 Pageid#:
                                   18484
